Case 5:11-cr-00010-RWS-CMC Document 70 Filed 03/16/21 Page 1 of 4 PageID #: 343




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
 V.                                                §                        No. 5:11-cr-10
                                                   §
 CHARLES KEVIN CLAYTON                             §


                           REPORT AND RECOMMENDATION OF
                         THE UNITED STATES MAGISTRATE JUDGE


         On March 16, 2021, the Court held a hearing on the Government’s P etition to Revoke

 Supervised Release. The Government was represented by Assistant United States Attorney Jonathan

 Hornok. Defendant was represented by Jeff Harrelson.

         Charles Kevin Clayton (“Defendant”) was sentenced on June 14, 2012, before The Honorable

 Michael Schneider of the Eastern District of Texas, after pleading guilty to the offense of uttering

 counterfeit obligations or securities of the United States, a Class C felony. This offenses carried a

 statutory maximum imprisonment term of 20 years. The guideline imprisonment range, based on a total

 offense level of 19 and a criminal history category of VI, was 63 to 78 months. Defendant was

 subsequently sentenced to 78 months imprisonment followed by a three-year term of supervised release

 subject to the standard conditions of release, plus special conditions to include financial disclosure, drug

 aftercare, and mental health treatment. On July 27, 2018, Defendant completed his period of

 imprisonment and began service of the supervision term. On June 7, 2018, this case was reassigned to

 U.S. District Judge Robert W. Schroeder, III.

         In its petition to revoke, the Government alleges Defendant violated the following conditions:

         1) The defendant shall not commit another federal, state, or local crime. Specifically,
Case 5:11-cr-00010-RWS-CMC Document 70 Filed 03/16/21 Page 2 of 4 PageID #: 344




 the Government alleges that on February 8, 2021, Defendant committed the misdemeanor offense of

 Possession/Use of a Substance or Device to Falsify a Drug Test. This conduct stemmed from his

 attempt to use a urination device (bottle filled with urine) during an attempted collection of a urine

 specimen at the U.S. Probation Office. The urination device was observed and confiscated by U.S.

 Probation Officer Ben Sanders. Charges have not been filed with local law enforcement.

          2) The defendant shall refrain from excessive use of alcohol and shall not purchase,

 possess, use, distribute, or administer any controlled substance or any paraphernalia related

 to any controlled substances, except as prescribed by a physician. Specifically, the Government

 alleges on October 4, 2018, Mr. Clayton submitted a urine specimen which tested positive for synthetic

 marijuana. On September 22, 2020, and February 9, 2021, Mr. Clayton submitted urine specimens which

 tested positive for marijuana, methamphetamine, and amphetamine. Lab results confirmed all positive

 tests.

          After initially appearing March 10, 2021, the Court scheduled a revocation hearing for March

 16, 2021. At the hearing, the defendant pled true to the alleged violations as set forth above.

          Based upon Defendant’s plea of true to the allegations, the Court found Defendant did violate

 his conditions of supervised release as alleged in the U.S. Probation Office’s petition. The Court

 recommended Defendant’s term of supervised release be revoked.

          Counsel announced the parties agreed upon the sentence to be imposed. The Court, having

 considered the agreement as well as the applicable U.S. Sentencing Commission Guidelines, agreed

 with the parties’ proposed sentence and recommended sentence be imposed as follows: Pursuant to

 the Sentencing Reform Act of 1984, it is recommended that Defendant be committed to the custody



                                                    2
Case 5:11-cr-00010-RWS-CMC Document 70 Filed 03/16/21 Page 3 of 4 PageID #: 345




 of the Bureau of Prisons to be imprisoned for a term of twenty-one (21) months, with no term of

 supervised release to follow said term of imprisonment.

           As agreed on by the parties, the Court further recommends Defendant be given credit for time

 served beginning on March 5, 2021.

           The Court further recommends the Court request the Bureau of Prisons designate FCI

 Texarkana for service of sentence. Based on the foregoing, it is

           RECOMMENDED that Defendant’s plea of true to the allegations be ACCEPTED. It is

 further

           RECOMMENDED that Defendant’s supervised release be REVOKED. It is further

           RECOMMENDED that Defendant be sentenced to twenty-one (21) months imprisonment

 with credit given for time served from March 5, 2021, with no term of supervised release to follow. It

 is further

           RECOMMENDED the Court request the Bureau of Prisons designate FCI Texarkana for

 service of sentence.

           The parties were informed of the right to file objections to the recommendations as set forth

 above. The parties waived their objections.

           Defendant was also advised that he has the right to be present with counsel, to speak in his own

 behalf, and to have counsel speak in his behalf before any additional sentence is imposed. Defendant

 signed a written waiver of his right to be present and speak, and his right to have counsel present and

 speak, before the district judge imposes the recommended sentence.




                                                      3
Case 5:11-cr-00010-RWS-CMC Document 70 Filed 03/16/21 Page 4 of 4 PageID #: 346
      SIGNED this 16th day of March, 2021.




                                       ____________________________________
                                       CAROLINE M. CRAVEN
                                       UNITED STATES MAGISTRATE JUDGE




                                       4
